12



OFFICE   OF THE    AITORNEY        GENERAL       OF TEXAS




                   ars     -gggg;      g&E,-
                    CQ~6&    4hs tollowIng &*t1*il,
                  unty or the4 %bulge.DlstFlot  re-
                  oe br$dgm, being btidgeb orfg-
              y    the   drabage     &ifJtFiOt    at   the   ti?-M
of organization and aeoepbed by the munty at
Chat tine, ever dAtehe OS the district   ormsin~;
the county road abbre such brLdga ia either worn
out or the dltoh ie beiag widened by the diertriot?
Al60 in a oaae when a 5ntur6l   drain 01: ore&
Oro8seB the eountg mad agd suoh nattm& drain m creek
                                                               13


Eohox'able Andrew J. Riokuy, Page dl



     is used by the ,drainage district and the die-
     tticit widena euoh natural drain whioh of the
     two, the ocunty.or district is required to
     widen or ru    (10 the now exi atins tkidge ovek
     auph hatura Pa~dxain? Xf yen will either ren-
     Box xm youx BapibiOricoverin& the questlone in
     this la84~par+g*aph ox send lao a oopy of.the
     0110 heretoB&i  Fendered by the forxer A44or-
     ney @onera i4 ,wlll be greatly appreciated.*

          Aa u8ed II% the etatutoe hereihaiter quoted, the
term *oomisBL3nersw mreTf$ to dralnsge oda8imers       and
the term Qoourt”-rsferi to the or,kQisslonsrs’ oourt,

          Artiole %1&T, Vernon*a hnnotatdd Oltil, Btatutes,
provides at follmst
          -#Nsn suah mapa * profile'r smd ,e~sth4tes~
     are 80 filed, t&e Court 8haSS make ha ~aq&w
     direotfng thq iesoanae of drainage bcnd*‘fqz
     mob. distriot, suffielent in mtoun4 to pay' for
     sooh ~~+~pooed i?~~rf~ementa; together ri4h all
     neousa$#-y edumS and inoidental ex~edsos J.On-
     neoted therewith. Suoh bonds ahell 004 exoeed
     in amcuikorie-rourth of.the asseseod valuation
     of the real property in such dlstriot, as shown
     by the last annual asaesexent thereof made ior
     said distiiot, nor exeseding the amounts spsoi-
     fied irsaid order and notloe of oXoQt&u~+~

          Artiole 8154, Verbon’s   Annotated Civil Btatute8,
reads.as folS&bs t
          When the bonds have been rogigtered,
     the county judge shall, under the direotion
     of the Couti, advertise and sell said bonds
     on the best terms and for tha beet prloe
     possible, not lee8 then their par value ahd
     aoorued intereat. All money reooived from
     euoh sale shall be turned over ae received
     by the ocunty judge to the County treasurer,
     and shall be by him plaoed to the credit Of
     the dlstriot Sn the construotion and minten-
     anoe fund theraof.   The uo'unty judge shall
     be allowed one-half of one ?er oent of the
     amount rec,oive& OA .the sale oi any bonda
     sold by k&m in full $ynent of hle eerYiUo8
     in that behalf."
Honorable Aadrew Jr aiokey,   Page 3



          Antilles 8162, 8165 and 6164, Vernoncs Annotated
Givil Statut,ea, provide aa ?ollowsr

           wArt. 6188. Ii there rezmins a surplus
     ot money or bend4 to the orsdit of the die-
     trlct, etter the ficael~oompletion of all Ira-
     prov4ments~ oontraeted ior, including bridges
     end 4~lva44, aad after the payment of all ax-
     penes4 incurred hereunder, the oommi~si~~4rs
     may cause the ai4tFict 8ngiaeOr to rtake a de-
     taLled report of any additional or supplamon-
     tal drains, ditohe8 or lerees   or other char-
     aoter~of suxfaoe drainage improvements
     ing thle ,draihage, that may be needed i,'%%d
     dietrfet.    Such report ahall be,sade and aotad
     upon ia the ciao.aeFprescribed for the Initial
     resort of the rnginsar hefor    the imwencs of
     bOhdB. The eBt&bated cost of such additional
     in4rov4msnts   ehsL1 In no ease exceed the amount
     of surplus money or bonda to the aredit of
     the dietriot.
                    .:
           "Ale. 8163. After the approval of the
     engineer*s   report or a8 modified by the Court,
     the Court shall order an eleotion to be held
     within tho diatriat at the earliest possible
     legal time. I534 anly proposi.tion presentsd a*,
     such eleotios shall be 'For the additional
     improvemente and Bayment thersror out or ths
     moneys on hand;' and vA$ainet the additional
     im~rovemats    and payment therefor out of the
     noneys on hand.' A majority vote shall be
     neoeasary to carry such proposition.    Notice
     of such eleotion briefly reciting   the charaoter
     and sooQe of such pr02084a Im~,rov,e!2.enta,
                                                stat-
     ing the estimated coat of mme, and stating
     the mime and ?l?~oes of holdin% auoh election
     shall be givs?, eleotion officers, appoln+,ed,
     returns neda a114 usnvassed, snd the raeill+,
     declared, in like mnnar as provided for the
     ori,;inal election.
           "Art. 8164. The pmvis1ons of this law
     relative to the lettin,!  of contracts =xnd the
     construction of im~rovesents thereunder and
     the authority of the draiuafce commissioners and
     the court   In connection thcF4tith. shall aiwly
     ::.
     ; ‘L    The lallgu~     ueed tn the aztia1es   quots&, supra,
         to thr oonuIuaion that ow
lea&s~..orr                         suoh fundc~, to the oredlt
of thty dlstriot,as were &s?in& trollths rale of bon&s lpay
be used in pamat l’or imprcivQmsnts,
                                   whether original or
rddit:osalr
         Artiolao 8131 and 0138, Vernon's Annotated civil
statutes,protide as r013,owsr
              *at. 8187. ~Thsoolmnlesionsrs
                                          shall annual-
    4,  09 or before the iirst'&aJ of July ?P"
    pa%% ait& file with tha Gotut a full dot Is&
    F06p0e or. the a03ati0fi 0f the bpr0~~43as
    ther6bafiWOaads fn the distriot,with an esti-
    rntteof the probabls aost OP auintamsos and
    nas&adra~irr)dvrinngthe ansuiegyaar,to-
    &ether tith an immtory of aU fuads, eiiasto,
    property and aooow%ts belongingto such dls-
    trirt, and .alist of all lawful daiaands,debts
    a~ndobUgations against the distriot. Bush
    report shall be verified   b7 the eosanissloners
    and oa33nfh14 f#lV8~tf~Ut~d alsd aonsldsred  by
    the Court before any lery oi tsxea    la made
    under the suoeecldlng ertlole.
          "AS. 8lSc     At thq came time   that taxes'
    are lariad to meet the bon&e& indabtadaess,the
    Court *hall aauss to.be ~*sreasedand oolleoted
    taxas upoa all property in the &i8triot,whe-
    ther real, parscmal or othemfee, sufficient to
    mlntain,,keep    in r+@phir, end to pssservvethe
    improvane5tsin the dbtriot,      and to pay all
    legal, jwt    and lawful debts, de!aas&sand
    obligationsagainst suah Bistriat. Suoh levy
    shall never, fn any ona gear, exoeed one-hali
    of ene per oent of the total assarrss& valuatioh
    or suah dietriot for suah mar*    Swh taxes
    whan 80 eoma0te& nhal.l be pima    in the abn-
    etru0t.ion and mmfntsnanae fund."
             drtiole 8139,    vernon*a   Aatmtats& Civil Statutea,
reads as    roiloars

          *If any bonds ramsin whioh are not reQuir-
     & for the completion of the improvemote ~~39
     or to be ma&e. then with the oonsent of the
Honorable Andrsw .l.Ib$eksy, Pegs 8



       Court ady ma&e Of Bublio rb00ra,    suoh bonds
       cm a part thereof msy be sold em& the pro-
       ms&s frsm~the esle thereof shall bs placsd
       in th6 matnte~ae   and eonstru0tlon   fun4 aad
       u0sa for tb I~~~-~+osss3t8t06 iti the p~~kh34-
       laciarticle.'

             The use or the word0 "lrlQrovaments~Ssde or to be
madew in Artioler ES!!?, stqrs, l.iks*lss,   fmlicatse an iatsntion
on ths part or the tsgislature to ubs the p_raose&eior the
sals of the bon ior iapovsnsnts and *if any bonde rsvmin
which arcnot     WWired   fpr the Obm~letion   si the i!iI~ZOYS-
iaent0 ma6 OP .t0 b,a ma0 ,* they rmp be aold and the prOt38eda
-MO& for nlatnwTl5noa glr$ose8.

            Fe belisvs that the 'us6 o? thti sorat "to the crs-
aft of the Ustrisk    ic the oonstmstion snd msihtsosnae fund
thsrsof" ,in Artfols.~,     sugrs, sii& -to the orsdit of the
district* snd V@pluti money or bimas to ths oreait of the
district?,   2n Article 816&, supr& pla~ss sush funas in a
Qiffera5t   oatogorg in 80 fsr.e'ths purpose ttorwhish they
0ay be eppjnaea'is aonosrnsa, rr0rawhioh those ssus rluuds
will bs after the hsva bsso plaos& "In the msintenanoe an&
ocnstrttctfon M&“,    under Article 81K    augrar

             Article 8160, Vsrnon*s Annotated Civil Statutes,
pro-via03   as followst

              *Aftey the establishment of a distriat,
       all legal and Just expenses, debts and obbliga-
       tions other then bonar and intereat     thereon
       arising and orsated after the fXlin& of the
       original petition and nsossssrily lnuurred in
       the orsstion, eatsblishin&, operation and
       mElintananoe of such diskriot, shall be pala
       out of the ~Construation and Msintsnemee Fuod,'~
       of auah aiatriot whioh shall oounist OS all
       money, erfeots, property and proaesds received
       by such distriat from all sourss~, except that
       portion 0r the tar co3.loetions whioh shsutllbe
       neoessary to ~sy the intsrsst on the bchded
       inasbteansss as it falls dus end the paginent
       of   the bonds at .mturity. ma      tax aolleatlons
       ~hdl    be 3lacea in ana *ia out 0r .the lIntereet
       aud sinking   y-a* of suah amriOt      for such
       QWQOS~~S, and sut?h fund may be lnvsutsd for
       ths bsnerit or the aiotrIot in suah bond8 2~':~
            an4 twotidkiea as ths AWoboraoyheoral may
             approv+   *oh tundo abalI bo held for thq
             rMJn*tivb PuXps*e8 for uhigh they rem
             WOati@, M$ it ii!OIM~i8 imprOD8~~     &mi4 oak
            'Uf..eikhr~j.the CoUrt may ~atteb khb oeuntp.
             kroartWer t(,?&mikethb neoeoaarf kpeasfep
             of 8UOhk&OUak   in Che biekniot aeeoui&tr.,
             $0 zost&Ps~the ian Be improgar1y u*e&*

          In'oW OPinion the ooekb of additional tiproy+
rnsnbs.:are.nbtawalk *hgal aad. jwk
Ligation8 MGmr   than bonds
atiatilt-      CitbD      the.   fkling   of’
brs~~~~insrrr~b4   la the erea$ioa,
and Biaink~an~& of 8-h 4irtriotm,
&h’oori44M #bll bb paid out of the
te,naabb       fiikl&i,
       ,.           ,’
           tMBsr the provisiona or ~iole    @ltm, aupfs, e44&
tionar imQrwenlant6 may not be ~enetrwite& without' first
aubm&tting kbe~ gusukioa to a rote by the faxpayemsm Dabtlr
tar the mai&'~Jl0.,   repair a54 prcaw7etion.oi khe l?nprove-
neat@ oa %lWother hand, nay be inourmd barthe drainage
blatdot witho~tfirst    subnitki~n4 the question to the voter*,
ah4 the ~eammi~sione~a~ oourk~ie autharixs4 (Azkioles 8137,
81.38, SUDfb) t0 XWJ t&XeS iOP the ?ay3lMt' Of 8U8h dEdJl-
age.dbtrlot debts.

          The einawer to ths,.itrst ~ueation submitted by gou
depaa4~~~upen the determination of whether khe OutkinPg of the
propomb MW ditoh amounts to~"a44it&Onal impremnentt(l*, unbar
Artielea 8103 anQ 8103, auprg. or wheti= ouah new ditoh is
neeesrary %o malnkain, keep in repair, an4 to preserve the
imprwements   in the dlstriet* under Art1010  8138, eupre. If
the forno~, your question is answera in khe negativer LI
the latter, the answer is in tha af~irmatire.

          57~ have bean unable to find any %BS    oases in-
7017ing the dirsot question  bf whether oerkein work 4cne on
an sskablished dminags dietriot is to be ola8wd aa Wa44i-
tiona1 i~nprovenents* or *to tueintein, kue' in repair, an4
to preasrve the lmprovemntr,in the diets P at".
          In the OESO of mrls Boldins Corp. et al 7. Nil-
ooxi Tom Collsstor of Taxes, 153 A. 169, k3 COM. 343,
the sourt held that the word nma\lntenaaoe” within a statuke
                                                                 .-.
                                                                       18   I




provi4ing for ths o~onstruakion ah4 rnaihkananee or a sewsr
syskasi, was aok lti~ita4 to ths.stera repair of the disposal
roHcta or khe~pmaema.kion   in the eollditioc ir whioh they wara
left eiter oPi,4inal 0onstm6tion, but khst csrkeia improvrp-
mente te the 415p5B61 plant WON) inoltt454 wfkhin 1k.    ‘irb quota
from th5 oottrtt8 opinion a5 tollsws:

          ~"fhs war4 r~~~~inkain'has no precise
     legal ai~ifioan~*   in the 6on8kruakion 0r
     ekabakss, its ate&&g   varying with the skak-
     ttket~~imwhioh ik is used,~ ths eubjsati matter'
     Or the lar,  ah4 the purpose k0 ba aoomplleh-
     e4 by it,=

          fa the ease of Wkh       v. Qraysti Ceunky, l&t Tax. MY.
ABE. L&38,44 S. Vf.931, khe eowt, cM8truiag.khb       meaning of
the wor& %aintsaanoe"     in  &kisla 8, %stitta 9 OX Vbraonfe
Annokuted Texas Gohstitution, authorizing the Lergislature to
p555 beal lawa 2er khe.mainteaaaoa~o~ publio roads and high-
ways; used-the roiloari~g    lunguaget

          *Tt~ir insiabbd,hcrwer, that this oleues
     of the oonetitutfon liraits the purposes for
     whiah loos1 laws nosy be passed to,tha ma&ten-
     anaa ot roads alrea4y oosstruotad,tidwoul4'
     not authorize the passage of a ekatute orsab’
     big a roe4 system. We 40 not thi#c thuword
     Qminksnanoe*, as used in this motion 09 ths
     oaastitukion, wss intended to be us64 in this
     restricted stmee. By ths use of ths..xcxdsQaaih-
     tenams OS publie roads and: highways,*, the
     framers of the oonstitution hat!referenoa to
     maintuining a rpystam of publie roads an4
     hi&ways, whioh would lnolude all the nsoes-
     sery powers to provide and keep up a sTystan
     of highways: Brown v. Cmihum, 58 %x. 254."
            In the oaae of gelleher v. Tolnt Dmiuage  histriuk
So. 18, Greene County, et al, 249 N. W:401,    216 Iowa 349,
the supre5~   court of Io9m bud before it the question or whe-
ther osrtain work dons on a drainage distriot wss repair
(under Beotion 7556 of the lOa Iowa aode, not requiring
notids to property owners) or briginal   construction (uedsr
Section 7554 of said 004e, requiring notd08 ko property
owners).    We quote from the opinion as rollowsr
      *la hia testimony the engineer plainly
&Saks& tha$ be intehdsd the new as a subeti-
tutbon ior, and not a repair of, the ord tile
line, On the appXLlsels land the new tile line
Varies a dirrtanoeof fifty reds from the old
ti&B line. The ooet of the nm system is.
a&g@ tinme more than that of the original oon-
stivotfoa. &equontly    Uurlng tlgdr exomina-
tLon fa the aistrlot court tha engiaeer and
the uerabere~o? the board frankly oonieeeed
that the origlnal oonotruotion waa inadequate
$0 &e&n the land@ within the diotriat,   a&l
that the aew.improvement wab e substitution
theretor,~aa, distiagulahod Prom a re ir
thereof1 While the cost of the now rnp&ove-
ment ie not eonolusivs in dotermintag whethor
the rsork is s repair or not, yet it may be
oonsidsred on that subject. Tar fnstanee it
wa6 eaid In Bloomquist Y. B0amVof Superv~soorrr
of J&din bounty, 188 Iowa, 994 reading on
page. $001, 177 h. W. 95j 9g* ~&deed we
shokld.be ~reluotant to hold in any 41~3 that
aq eqenditure ,oi 190 per0ent. OS tho cost
or 86: original improvement should be doomed e
meze repair thereof.' Xn,the 0868 ant bar,
the oost of the new impmmauent is more.than
190 per oent. of the expense of the original
work.

        Vhen 0onslderiog tho appllcabillty of
the tm, eeotiona or tho Cede muunder      eon-
sideration, this courtsaid, in Walker P.
Joint &aiaeqo District, 197 Iowa, 351, supra,
rciadlng on pages 334, 355, and 336, 197 N.W.
72, 73; *The *repair*     that beoame nooeseary
boeaumj of the oondition ma not e wrepapBir*
o? the physiaal improvement as made upon the
land, but it we8 a Vopeir* of the plan of the
engfneor who deaigoed the origical iaprove-
ment which was adopted by tho board of super-
visors. In other mrds, the original plan for
the dreihage OS this traot of land was $h$d$-
quate and:.insufficient to do t'he work.
There ia no attempt at roplaoensnt, Or shy ro-
pair, modification, or ohaoge 0i any kihd in
the original tile as oonstruotod. Ae before
stated,    the thing that is repaired ia the
8OnOWtAbit4 h&Tsr   J,   Hiokep,   -0   9



      plan, and net the Oonstruotod system. To ro-
      pa&r mwuu3 et0 rostoro to a sound or ga0d
      oondition after dooay, in ury dilapidation,
      or partial dostruotioa.*5*&       The eonstrue-
      tionof tbia now tile drain 8,100 fleetin
      length, sqme 900 feet blatant from   tho original
      tile and nearly parallel theroto, and ru-
      r&dns drainagefar an entirely         iwwarea   of
      land not drained by the original tile, is not
      ln any proper se~so a "repair" of tho~osiginal
      oomtmetion.    * * * The word *repairff fa not
      of suffiakent olaatlaity to petit extension
      to luoludo work of this oharaater.'

            Tie, enlarging, reopening, dooDOn&rg;.
      tidening, straightening, lengthening        or tg,
            Ing of location f'er better serv i 06, don-
      tenq atod by section 7356, lo~to be a repairer
      O-f
      of an o&sting system and not the subatltutlon
      ,of a now and different drk     therefor. 4Le tha
      board 'ef supervl~ors did ln.#lalkor 'I+ Joint
      Drainage Dintriot 197 Iowa, 351, 197 IT.V..
      78, euprs, the j&t     board here ohanged the
      system beoauao the ortginal plan wan fnade-
      quate. If the original levee, drainage.dlatriot,
      or inprovmmt    is inaufrici~nt    to groopsrly
      drain tho lands, the prooeduro should be, not
      under 73543, but under 7334 of the 1951 Cede.
      This is true  bsoauae it is neoessarg     to eetab-
      lish a new and original lovoo and drainage dis-
      triot that will bo adopuato to care for tho
      wetera on tko land.   A now plan~in other
      words, is neoesaary under those olr~umstanoee.
      When, then, a new plan is nooessary, the
      procedure should be under seotlon 7534 or the
      Code, rather than under section 7556. Section
      7556 does not contemplate a new plan and a
      new system, but rather it presupposes tho ro-
      pair of tbt work under an old plan and an old
      system. Consequently, beaause the joint board
      of supervisors in the oase at bar adopted a
      new plan and a nsw system, theyillegally pro-
      aeodsd under section 7550. They should have
      poooeasa   under ssotion 7554 &boy% mentioned.
      The property ownsrs in tho ease at bar were
Honorable Andrar 3. Biekey, Page 10



     entltled tomnotioe, as eonteqplated by the
     laet-aemd  esetion.  . . . *

           In the eaee et Bidalgo Oouaty Drainage Dietriot
No. 1, St Sl Ye ?htSSllatiOM~     CreO44ting    b CO?l8tl'U4tiOB CO.,
(Cfv. App.) 54 $. $I, (Ed 80l,,lllrit     xi~fuaed, suit wa4 in-
stituted by appellee ag al!net the draiaage distriot and Didal-
go Cotmty,",to.recover on eertaia warrants fsfaued br eafd
drainsg4  di8triOt tb the @90P@1 t%tWt~tiOB         CWllpCYlyto
eridenoe the Snbebtedneee due said cenetruotion eoegaay for
oelrtain labor and matelrial furnished to the dietriot for
oertain 1ntproWzaente and repaire on the egetem. Appelleee
were p?xehasmrs fn fpod faith of the warrante.          In aftine-
ina the jub@knb of the trial court in faror of aupelleee
for the full cum OX the warrants, Ghiei Justioe Fig of the
~on,Antonio Court, us98 the following languaye         in th* opin-     m


           me    work wae f'urniehed for repairs                            i
     and ImproYeaente   on an e&iotinrg dietriot
     and then aateritils were rurnishedand use d f0r
     twse    objeota naned in the oohtraot.     ALvote
     of the terpayere of the dietrict was not e8-
     sential to the validity oi the mntrncte
     mite by aridbstweeh the gartlse. It wae
     never coutaplated by law that evemy time
     repairs and improvauente beams necessary in
     a dreinae district a vote mzuat be bald. The
     authorit f ee of the distriot were fully au-
     thorl.zed to do all they did in the preuieee.
     The eox&eionera*     oourt has full authority
     by article   8138, keviaed Statutes, to.grovfde
     for the paymnt    of the debts evidenoed by
     the war?ante.    !i!he
                          thira and fourth proposl-
     tionsare based on bare and unreaeonable
     tgehaiee.litd.ee,snd should cot zoet with
     1a-m.- at the hands of a oourt of justiae.
     HIS fifth ysoposition ie also ove~rulea.

           ems supplemental contrsot eas mde in
      the interest of the district, and It rocsivad
      the b3csfit* from it. Tha 3ixth proposition
      is ovtrpuled.
           *Thie court 8888 00 WOW3sity for enter-
      ing into a discussion of ths law pcX?Rlittihg
                                                                             22

        Xonorable Andrew 3. E&0r.ey,Page 11




                   '& is .&t alwar iras the Et&&go County Ih?ainage
        District eam6, euDra,'what the eimprovcoxentse consisted of
        in said oas,e. On ma     861 of the opinion in said eaee, it
        ia stated that the woe wae *. . . for ctwtain ircprovements
        and repn%xs on the eyateaa . , .- ZLikmiee, the opinion dose
        not. say Under *@at eiroumetaseae the law oonteatplated that
        a votemuafbe    ha&.    It merely stetas that a vote WAS not
        contemplate% *avery time rep&m      and iqgmwmente   became
        neoeaeaPy,*~ In our opinion, the rord *i-,rwmientW ae wed
        in the Texae case, sqcra,    la wed as ~~azA.ngjrepaiq rather
        thsn aciai*bd    ,~2~pmmii~nt+                                            I

                   Whether oertain wosk~.doae on an sstablishod dmin-             I
        q8   aiatriot ie uaddCtioooa21.~~~rwanrcntnor said drainage
        distrfet,; yithin the me.ao@#ef   Article 816E, suprai or momly
        *to maintain, keep in           and to: 3reserva~ the improve-
        ments~ ia the bietsiot*         the meaning of Article 6l38,
        augr~, is R' qtmstinn of iau:.to be deai6eE by the drainage
        authoritiee frm all the tact8 aad oira~mstanc~ea in ths *artI-'
        oular 0834.

                    From the ,languags ueed in the Rfdalgo County Drain-
        a.56 District oaee, supra, and from the other authorities die-
        oueeed herein, it ie o*ur opinion that DropoaedPrork on an
        establishe6 drainage district that ie reaeosably necessary
        to make such drainage system do the work that it 488 uon-
        temqlated that it sbouXd do under tbe glsn or epot%      original-
        lo?adopted,   and whioh doe8 not materially alter, add to,
        or extend the sooee ot the &snerQ glan or syctcffi,oolliea
        withiF- the meanlag of tbe terxa*to riiaiutala,keep in repair,
        aad to preserve the imp,rovesonta in the district", in Arti-
        ale 61293, sttpra, and may be yurid for out of ,the conetruction
        and mainteannoe fund* If, on the s*theohand, such proposed
        work is not reasonably limited Co the pur:loses justnmntioned,
        it would ctxl6tituta "additional im~r.30e,mantsWwithin the
        meaning of Artioles 816f?-6164, su_ora, requirioz 9 -note by
        the taxpa:prs   anil to ?m y?id for only by bonds 31‘ rt,?de &J-
        rived from the sale of the bonds reSIftiiL= iX thd OFedit
        of the district.




1   -
Hemrable.. &daeu    Y. Xiokoy, l?aga 18



            In amwex t5 your first puedion              therefore     you
ere reepaetBlly        advfmd that It Ir the s&Ion           or t&     de0
partment  that   if,     Iri th@ Judepnbnt or the dnilllrge authfsri-~’
tiea, tha aoWing a? the Bow ditch sunder the Saots eubsdtted,
Bow set go ao Sar as. to be %dd&nal                lnprovaasntw      under
the teat rlbntionsd in the prwsdw            paragmph,      ths cost
therbi3f may be paid far out ~1 th* ooortntation             end main-
tenanee tuad.        31,   cm the other bend,  it    Ie round  that the
aattinfg ,of clWh new ~.d.tlmh    00nBtItutea “addl@onal       izlpmv6-
mantaa, when teeted afl aforesaid, the oo8t thereof oould not
legally bs paid out af the sonatruotion and znalntenanoa
fund, beeawe all iunda iron the iale of the bonds Save
been erponded and home ne nuplm             lcbmriru to the credit
ot the districrt      aa required by btiole       0168, mapsa.

             I5 anmer to the fint pue8tIon eonridered In
paragraph 8 of your letter,~ you we respeotf?&ly advieed
that it Is the opinion of this degaxtmnt that it is the
duty. of the drainage dietriat    ts replaos bridgcsr originally
built by the drainage dirtriot ovex~ ditahes o? ths~ dl8trfot
oroasin the ouunty road, ewh bridgea being now eIth6r wern
Out Bf  et, adequate because .of the widedog  or thr ditoh by
the dist ria t . We 8re enelosfag a aopy ot our opiafon Roe
O-lQ18 whioh deals with this .puestIon. We believe that
it la the opinion qou rsier to insyour letter.
                                    .-
             rrcnn ow understanding o$’ your letter, the only
substantial dlfierenea between the. first and second questions
ilrthe seoond paragraph of your letter, Is that In the lat-
ter quo&Ion the &adequate      bridge 6romsw a %atural* drain
I-teed of a drain or ditah oosat;ruoted by.the dI8trIot.

          fhrdsr the raota subrAtted It ir DUF opinion that
the lIabIlItp of tho drainage diatsiot Ia the smte with rem
peat to the building and maintaining Or bridgw OvL)I both
types of drains.

           Drainage didltriots are ciuthorlzed and anoountg@d
in the Interest of good huabanm,      O? the publie health, of
the advaneemant or the ganrml upbuilding of the OountrY,
and the rescuing of waste portion6 ct land and their hoi%
made to serve uaei’ul and profitable. PUTpOaW.    Jefferson
county Drainage District v. LfoYadQfn (CiV. ABP.) 281 3. IS'.
323, arfirnied Ccm. Of App., 4 8. w. I2U) 33.
              3
                                                                 ..-.
              .r                                                        2%


Ronorable Andrew J. Makey,   &tga 15



          Article 81Cl0, Ptmmn*8   Annotated Civil   Statutes,
reads az ioUazza

           *The engineer shall, within s~ushtima es
     may be preaoribed by the (Joust, go upon the land
     pr~powd   to be draincrd and proteote$ by levees,
     and make a oareftal survey thereof, end from
     suah survey malt6 Qrel3IaInazypla~,     kwn"
     appmzlaatoly    the neoeasarg
     dItahe8, latomla and leilfseo,and :hm&-
     nats ths stream and bayous naoessa&y to be
     o~eanbd,  deapeneQ  and atralghtaned      4
     eawmate   the ooets thereer   2.n detaila~ra to
     ea6h Improvsmsnt sontemplatsd, and shall alao
     estimate the probable sazt si maintaining same
     per yaar,,and shall at snse maks ,a detailed re-
     port or his work to tha Court.*      ~ubderscoririg
     OUSB.)

          Bearin& In mintI the purpose and nature o? drain-
age districts, ws bellsve.It Is alear&raathe     language ussd
ymTn~le       8108, suwa, that the words~*tha netae,eeary. .
                -* wsra oontanpleted tom i&elude any natural
drains or irhG9 whioh asuld be utilizag in affeoting a
p~opar drainage aystsm.

          Artiole 8153, Vernon*8 Annotated Civil Statutes,
read8 a8 folluwst

          "All oanals, drains ditches and leveee
     made ~water            deaned or cBBf5truoted
                    ciburfieei
     many   dietriot shall bs the publio properte
     oi suah distriot, and every psrsoa swnlng
                      district shall hats the right
                       or ,mre ot euoh publis drains,
     and at his own expsnsa to make drainz aooord-
     Ing to the natural slops of the land through
     suoh other lands as intervene batwean his land
     and ths nearest qubliu drain or wat8rWourse,
     or along a public highway. Suoh oaasr shall first
     notify the aommissioners of hia deaire to make
     suoh drain through another's property or along
     a public highway, and such asmmissioaerrr shall
     go upon the premises and oat as a jury of view
     zdz;srmine    the plaoe where auah drain may
             ." (Underscoring ours.)
                                                                     25


Honorable &drew    Z. Htakey, Paga 14



           In pour letter  you ataw  that the naturaltwain
or owsk   hart been used by the Ui@t)fot and that thbdie-
triot &Is wbblea   swh Ratuural drain. fn our opinion,
the @@usf~ an4 widening;* of the natural drain or ore& by
thu dfstrbt takeo mob drain vut of the aleas of aatuml
dralmand plaoej it into the oatafprg of Wreiim,    . . .
made . . . by ray dbtrict   . , .” within Article 8x73,
anb heaoe baaox&aa “the property of the dlatriot*, In the
mlae mamler 6s My other drain or Bitch mad, or ovnetruot-
6a by tbb di6triot#.

          %atural oondition or’ theY..&andwis ursd to i&i-
oate thaB the avndition of lasnd has not busn changed by any
sot of a human bein&   Restatement, Torts, Seotionb &X5\,
and 820.

          Artiole ?3161* '8"ernoIi*s   hnmtatetl   Civil Statutea,
provides a8 iollowa~

          *~hr oommIesionsra are authorized and rs-.
     quired to build all nooessary bribpii8 an6 oul-
     vert6 aomm   end over all oanelu, draini, dltohos,
     laterals and laves~~ oonstruoted &sreunlZer when7
     ever the sane oroetd a oOunty or publie road,
     and ahan pay r0r stun0 out ,or ths drainage rub.*

          Iu answer ‘to the. seoonU quomtion in pprsgra
of your letter, you are respcdotZully advised that it I””
                                                        B the
opinion of thb deportment, under the faot8 etated that the
drainage dietriot is liable for the replaoing of t&s now
existing bridge.
                                           Very truly ymars

                                       ATTORMIEY OXXXt.kL OP ‘EWAS




            APPROVECAPR   9. 1941


           ATTORNEY GF.NERALOF TEXAS